Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5, 10, 13, 16, 24-25, 29, 43, 47-48, 57, 64-68 and 76-77 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 05/04/2022 in response to the previous Office Action (02/09/2022) is acknowledged.  Rejection of claims 1-2, 5, 10, 13, 16, 24-25, 29, 43, 47-48, 57 and 67 under 35 U.S.C. 112(b), second paragraph (item 5) has been obviated.  

3.	Since the compounds of Group III are found allowable and the conditions of rejoinder are met, the Restriction Requirement between Group III and Group IV (claim 68) is withdrawn. 	

Ex parte Quayle
4.	This application is in condition for allowance except for the following formal matters: Applicants did not delete the non-elected subject matter from the claims. Applicants have to delete the subject matter of Groups I-II from the claims.  See below non-elected Group I and Group II.
 
    PNG
    media_image1.png
    170
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    149
    663
    media_image2.png
    Greyscale


Note that Group III is drawn to compounds of Formula (I’) to fused piperazines and fused piperazines.  Groups I and II are drawn to unfused piperazines and unfused piperidines.  In order to overcome this issue, applicants have to delete any definitions of R4-R11 that makes the ring unfused (monocyclic).  Group III requires that the ring be fused.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 10, 2022